TATE, Judge
(concurring in part; dissenting in part).
While I concur in the denial of the defendant-appellee Hundley’s application for rehearing, the application of the co-defendant John Miller raises a different issue.
The day of the accident, Miller had placed his mare and colt in a roping pen, *480with fence six-feet high and gates securely fastened, where they could not have access to the defective perimeter fence. This evidence is corroborated by another witness, and it is not contradicted. The roping fence was on the defendant Hundley’s farm. In some manner, the Miller horses were loosed from the roping pen where left by their owner, Miller, and without his authority or shown fault by him.
I therefore am of the opinion that a rehearing should be granted to examine to what extent a livestock owner should be held culpable for the escape of his cattle onto the highway, when in fact he has personally taken reasonable steps to assure their continued penning and when he has left these securely penned cattle in custody of another.
MILLER, J., recused.